
	

113 HR 1681 IH: To amend the Federal Election Campaign Act of 1971 to provide for limitations on expenditures in elections for the House of Representatives.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1681
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  provide for limitations on expenditures in elections for the House of
		  Representatives.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Restoring Confidence Through Smarter Campaigns
			 Act.
			(b)FindingsCongress finds the following:
				(1)The Supreme Court decision in Buckley v.
			 Valeo failed to recognize that unlimited spending on elections has a corrosive
			 effect on the electoral process and on public confidence in the integrity of
			 the electoral process.
				(2)Restoring
			 Congress’s regulatory power over campaign expenditures will level the playing
			 field by creating a realistic opportunity for more Americans to seek Federal
			 office and by encouraging elections that are more competitive.
				(3)Limiting the need
			 for incessant fundraising by Members of Congress may restore the public’s
			 confidence in both the electoral process and in the accountability of Members
			 to the constituents who elect them.
				2.Expenditure
			 Limitations in House Elections
			(a)Establishment of
			 LimitationsSection 315 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441a) is amended by adding
			 at the end the following new subsection:
				
					(k)Expenditure
				Limitations in House Elections
						(1)Limitations
							(A)In
				generalA candidate for election for the office of Representative
				in, or Delegate or Resident Commissioner to, the Congress and the authorized
				committees of the candidate may not make expenditures which in the aggregate
				exceed $500,000 during the election cycle, of which—
								(i)not more than
				$250,000 may be attributable to expenditures made with respect to a primary
				election; and
								(ii)not more than
				$250,000 may be attributable to expenditures made with respect to a general
				election.
								(B)Increase in
				limitations for runoff electionsIn the case of a candidate in a
				runoff election, the candidate and the authorized committees of the candidate
				may make an additional amount of expenditures which in the aggregate do not
				exceed $250,000, of which—
								(i)not more than
				$125,000 may be attributable to expenditures made with respect to a primary
				runoff election; and
								(ii)not more than $125,000 may be attributable
				to expenditures made with respect to a general runoff election.
								(2)Exclusion of
				expenditures for legal servicesIn determining the amount of
				expenditures made for purposes of this subsection, there shall be excluded any
				expenditures made for legal services in connection with the campaign.
						(3)PenaltiesAny candidate who makes expenditures in an
				election in excess of the limit applicable to the election under paragraph (1)
				shall pay to the Commission a civil money penalty in an amount determined as
				follows:
							(A)If the amount of
				expenditures in excess of the limit is equal to or less than 2.5 percent of the
				amount of the limit, the penalty shall be equal to the amount of the excess
				expenditures.
							(B)If the amount of
				expenditures in excess of the limit is greater than 2.5 percent but equal to or
				less than 5 percent of the amount of the limit, the penalty shall be equal to
				300 percent of the amount of the excess expenditures.
							(C)If the amount of expenditures in excess of
				the limit is greater than 5 percent of the amount of the limit, the penalty
				shall be equal to the sum of 300 percent of the amount of the excess
				expenditures plus an additional penalty determined by the
				Commission.
							.
			(b)Indexing of
			 Amounts
				(1)Application of
			 indexingSection 315(c)(1) of such Act (2 U.S.C. 441a(c)(1)) is
			 amended—
					(A)in subparagraph
			 (B)(i), by striking or (h) and inserting (h), or
			 (k); and
					(B)in subparagraph
			 (C), by striking and (h) and inserting (h), and
			 (k).
					(2)Determination of
			 base yearSection 315(c)(2)(B) of such Act (2 U.S.C.
			 441a(c)(2)(B)) is amended—
					(A)by striking
			 and at the end of clause (i);
					(B)by striking the
			 period at the end of clause (ii) and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)for purposes of subsection (k), calendar
				year
				2015.
							.
					(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to elections held on or after January 1, 2015.
			
